                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

THEATRICE FAIR,                                      )
                                                     )
                 Petitioner,                         )
                                                     )
v.                                                   )             Nos.:   3:12-CR-102-TWP-HBG;
                                                     )                     3:17-CV-161-TWP
UNITED STATES OF AMERICA,                            )
                                                     )
                Respondent.                          )

                                         JUDGMENT ORDER

             In accordance with the Memorandum Opinion entered today, it is ORDERED that

     Petitioner’s § 2255 motion [Doc. 28 in No. 3:12-CR-102] is DENIED.              A certificate of

     appealability from this decision is DENIED, as Petitioner has failed to demonstrate a substantial

     showing of the denial of a constitutional right. See U.S.C. § 2255(c)(2); Slack v. McDaniel, 529

     U.S. 473, 484 (2000). There being no remaining issues, the Clerk of Court is DIRECTED to close

     the civil case.

             Additionally, the Court CERTIFIES that any appeal from this action would not be taken

     in good faith and would be frivolous. Fed. R. App. P. 24. Therefore, Petitioner is DENIED leave

     to proceed in forma pauperis on appeal. Fed. R. App. P. 24.

             ENTER:

                                            s/ Thomas W. Phillips
                                          SENIOR UNITED STATES DISTRICT JUDGE
